PER CURIAM.
Roger Waldner appeals from the adverse judgment of the District Court1 in his action under the Racketeer Influenced and Corrupt Organizations Act (RICO) entered after the court granted defendants’ various motions and dismissed sua sponte the few remaining claims. Upon careful consideration of the issues Waldner raises on appeal,2 we find no basis for reversal. *251The judgment of the District Court is affirmed. See 8th Cir. R. 47B.

. The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota.


. Waldner has dropped his appeal from orders disposing of his claims against some defendants, and we decline to consider claims that he has waived by not including any meaningful arguments on appeal. See Williams v. Decker, 767 F.3d 734, 743 n. 3 (8th Cir.2014).